Name: COUNCIL REGULATION (EEC) No 983/93 of 6 April 1993 relating to the conclusion of the Protocol defining, for the period 21 May 1992 to 20 May 1995 the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Government of the Democratic Republic of Madagascar on fishing off Madagascar
 Type: Regulation
 Subject Matter: fisheries;  Africa;  European construction
 Date Published: nan

 Official Journal of the European Communities No L 106/ 130 . 4. 93 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 983/93 of 6 April 1993 relating to the conclusion of the Protocol defining,for the period 21 May 1992 to 20 May 1995 the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Government of the Democratic Republic of Madagascar on fishing off Madagascar THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Whereas, in accordance with the Agreement between the European Economic Community and the Government of the Democratic Republic of Madagascar on fishing off Madagascar (3), the Contracting Parties held nego ­ tiations with a view to determining amendments or additions to be made to the Agreement at the end of the period of application of the first Protocols ; Whereas, as a result of these negotiations, a new Protocol defining, for the period 21 May 1992 to 20 May 1995, the fishing opportunities and the financial contribution provided for by the said Agreement was initialled on 14 May 1992 ; Whereas it is in the Community's interest to approve this Protocol, HAS ADOPTED THIS REGULATION : Article 1 The Protocol defining, for the period 21 May 1992 to 20 May 1995, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Democratic Republic of Madagascar on fishing off Madagascar is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation . Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community (4). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 April 1993 . For the Council The President J. ANDERSEN C) OJ No C 201 , 8 . 8 . 1992 , p 19. (2) Opinion delivered on 12 March 1993 (not yet published in the Official Journal). C) OJ No L 73 , 18 . 3 . 1986, p. 26. (4) The date of entry into force of the Protocol will be published in the Official Journal of the European Communities by the General Secretariat of the Council .